               Case 18-25282-LMI         Doc 101        Filed 06/16/20        Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                                  )
In re:                                            ) CHAPTER 13
                                                  )
Yipsian Hano                                      ) CASE NO. 18-25282
                                                  )
And                                               )

Alcides De Jesus Morales

         Debtors.
                                      NOTICE OF AGREEMENT


         Please take notice that, pursuant to the debtor’s request, Creditor JPMorgan Chase Bank,

N.A. (“Chase”) has agreed to defer certain payments on debt owed to Chase. The terms of the

deferment are outlined in the attached letter.



                                                 Robertson, Anschutz & Schneid, P.L.
                                                 6409 Congress Avenue, Suite 100
                                                 Boca Raton, FL 33487
                                                 Phone: 561-241-6901
                                                 By: /s/Keith Labell
                                                 Keith Labell, Esq.
                                                 Email: klabell@rasflaw.com
               Case 18-25282-LMI     Doc 101     Filed 06/16/20        Page 2 of 4



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on 6/16/20, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system, and a true and correct copy has been served via United
States Mail to the following:

Yipsian Hano
8816 NW 181 Street
Hialeah, FL 33018

Alcides De Jesus Morales
8816 NW 181 Street
Hialeah, FL 33018

And via electronic mail to:

Ricardo Corona, Esq.
3899 NW 7 St, Second Floor
Miami, FL 33126

Nancy K. Neidich
POB 279806
Miramar, FL 33027

Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130



                                          Robertson, Anschutz & Schneid, P.L.
                                          6409 Congress Avenue, Suite 100
                                          Boca Raton, FL 33487
                                          Phone: 561-241-6901
                                          By: /s/Keith Labell
                                          Keith Labell, Esq.
                                          Email: klabell@rasflaw.com
                Case 18-25282-LMI            Doc 101        Filed 06/16/20     Page 3 of 4




                                                                        Questions?
JPMorgan Chase Bank, N.A., Secured Party                              1-
PO Box 182055                                                        we accept operator relay calls
Columbus, OH 43218-2055




 Account Number:          Ending in
 Vehicle:                                  ! " #$    %&!!          '"            (


Important Notice:               We moved your next installment date on your auto loan

Dear                       :

We realize you may be facing significant hardship right now, so we moved your next installment date, as
you requested.

Here are the details of this extension
We extended three installment! on the loan. The original installment date was                           &#
           ). The next installment date is now on           . We’re also extending the last loan
installment of *    ) to             .

If you have been making installments by automatic debit through chase.com or another online service,
please manually stop them during the extension period. Otherwise, we will receive the installment as
originally scheduled.

Here are some more things to consider about this extension
   • We’re not charging interest during this extension period.
   • If your extension is processed while you are under Service members Civil Relief Act (SCRA)
       protection, and your benefits expire prior to the final installment date, your account will then
       accrue interest at your original contract rate.
   • On the final installment due date at the end of the loan, the account balance will include monthly
       installments, accrued and unpaid interest, and any unpaid fees, such as unpaid late charges that
       were not discharged in your bankruptcy case.
   • If you purchased credit insurance or guaranteed auto protection (GAP), the product may not
       cover the period of extension beyond the original final payment due date. You are solely
       responsible for verifying product coverage after the expiration date stated in the agreement or
       policy.
   • Your processed extension means that your account will be considered current as of the effective
       date. However, the extension does not impact any unpaid installments and corresponding
       installment history that existed on your account prior to the effective date.

We suggest you keep a copy of this letter. If you’d like to reverse this transaction or have any questions,
please call us at 1-           . We’re here +# &, through - &, from . &/ 0+ . 1/                        )
Sincerely,
               Case 18-25282-LMI           Doc 101       Filed 06/16/20       Page 4 of 4




JPMorgan Chase Bank, N.A.


  This letter is for informational purposes only and is not an attempt to collect a debt for which personal
 liability has been discharged in a Bankruptcy case or from a debtor that is in an open Bankruptcy case
                                        subject to the automatic stay.


                       Esta carta contiene información importante de la cuenta.
                      Si tiene alguna pregunta, por favor llame al 1-           .
